Citation Nr: 1400685	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the November 2013 brief by the Veteran's representative.
 

FINDINGS OF FACT

Degenerative disc disease of the lumbar spine is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1112,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a May 2008 letter, sent prior to the initial February 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2008 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  
The Veteran was afforded a VA examination in November 2008 in order to adjudicate his service connection claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a full physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current diagnosis of degenerative disc disease of the lumbar spine is related to his military service.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim. 

First, the Veteran has demonstrated that he has a current diagnosis of degenerative disc disease of the lumbar spine; as documented by the November 2009 x-ray study.  Thus, the first element of service connection is established.  

The Board finds that though the Veteran did seek treatment during service for a back condition it was acute and transitory and there is no evidence of an in-service injury or disease that resulted in a chronic condition.  According to the Veteran's service treatment records, in March 1969 the Veteran was seen for acute lumbar strain with marked paravertebral muscle spasm; he was put on no duty for 48 hours and was told to return two days later.  When the Veteran returned it was noted that he still had a slight left paravertebral muscle spasm and was put on bed rest; he was then seen three days later and it was noted that while he still had limitation of motion of flexion of the spine there were no muscle spasms present and he was put on light duty for 48 hours.  On the Veteran's April 1969 Report of Medical Examination for Separation his spine was found to be clinically normal.  Thus, though the Veteran was seen for a back condition during service he had a normal clinical evaluation at discharge, just a few weeks after he was seen for back pain. 

The Veteran's post-service records indicate that in May and June 1973 he was hospitalized for acute lumbar strain.  A May 1973 x-ray study revealed scoliosis of the lumbar spine convex left associate with some straightening of the lordotic curvature and mild anterior osteophytes; narrowing of the multiple vertebral disc spaces were felt to be secondary to muscle spasm.  The Veteran was then seen in April 1975 for muscle spasms and it was noted that there was no injury.  

At the Veteran's November 2008 VA examination he reported that he was diagnosed with muscle spasms in 1969 and was treated with muscle relaxers; he was than hospitalized in May and June 1973.  He was diagnosed with degenerative disc disease at L3-L4.  The VA examiner stated that it was almost 40 years since the Veteran's discharge from military service and at the time of his discharge he was symptom free from acute lumbosacral strain; in addition, the Veteran reported his next acute strain was four years post service.  It was also noted that he worked a number of years on a production line and was active in his job.  The VA examiner opined that it was less likely as not that the degenerative disc disease of L3-L4 was caused by or result of the Veteran's lumbosacral strain he experienced while in service.  

While the Veteran has a current diagnosis and in-service symptomatology, the Board finds that the probative evidence is against the Veteran's claim for service connection; the only medical opinion of record (November 2008) indicates that it was less likely as not that the Veteran's present degenerative disc disease was related to his active duty service.  Such opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.   Moreover, the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.  There is no contrary opinion of record.   

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish an etiological relationship between the degenerative disc disease of the lumbar spine and service on the basis of lay assertions, alone, such attempt must fail.  

In this regard, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed above and below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.  At the time of the Veteran's separation from military service he was found to be clinically normal on evaluation.  In addition, the Veteran's post-service treatment records are silent for reports or discussion of his military service.  When the Veteran was seen in May and June 1973 and again in April 1975 the Veteran did not mention his military service, to include any complaints or treatment to his lumbar spine, nor did he mention that his symptoms persisted since service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions that his degenerative disc disease of the lumbar spine is due to service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his degenerative disc disease of the lumbar spine was due to service after filing his claim for service connection.  Furthermore, he was found to be clinically normal at separation and when he sought treatment in 1973 and 1975 he never mentioned his military service or any back pains in service.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting his contemporaneous reports pertinent to degenerative disc disease of the lumbar spine.  In light of these contradictory statements, any current assertions as to experiencing degenerative disc disease of the lumbar spine since service, advanced in furtherance of the appeal, are deemed not credible.  Consequently, presumptive service connection for arthritis of the spine, to include on the basis of continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board further notes that, as for any direct assertions of medical nexus, the matter of the medical etiology of the disabilities under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the matter of medical etiology of the disability for which service connection is sought.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as to etiology of the Veteran's degenerative disc disease of the lumbar spine have no probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

For the foregoing reasons, the claim for service connection for degenerative disc disease of the lumbar spine must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


